Citation Nr: 1704239	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  04-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a pilonidal cyst.

2.  Whether new and material evidence has been submitted to reopen a claim for Section 1151 compensation for hepatitis.

3.  Entitlement to Section 1151 compensation for hyperaldosteronism, hepatocellular disease and residuals of pilonidal cyst.

4.  Entitlement to a rating higher than 10 percent for service-connected hypertension with headaches, heart murmur, cardiomegaly, and possible angina.

5.  Entitlement to a 40 percent rating for service-connected chronic lumbar strain with disc involvement at L4-5 and L5-S1.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

7.  Entitlement to restoration of a 10 percent rating for rhinitis with sinusitis, the issue arising from a January 1997 rating decision.

8.  Entitlement to a higher rating for service-connected chronic lumbar strain with disc involvement at L4-5 and L5-S1, the issue arising from a January 1997 rating decision.

9.  Entitlement to a TDIU, the issue arising from a January 1997 rating decision.


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1991.  He also had periods of active duty for training in the Army Reserves/National Guard, including from August 1976 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 1997, September 1999, July 2013, and February 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The January 1997 rating decision, in pertinent part, denied a rating higher than 20 percent for service-connected lumbar strain disability; decreased the rating for service-connected hemorrhoids disability from 20 percent to zero percent effective May 1, 1997; decreased the rating for the Veteran's service-connected rhinitis/sinusitis disability from 10 percent to zero percent effective May 1, 1997; and denied entitlement to individual unemployability/TDIU.

The September 1999 rating decision denied, in pertinent part, service connection for residuals of a pilonidal cyst.

In a decision dated in January 2007, the Board restored the 20 percent rating for the Veteran's service-connected hemorrhoids disability, and remanded the issues of service connection for residuals of a pilonidal cyst, and entitlement to TDIU, for further development.

In a decision dated in August 2010, the Board denied the issue of entitlement to Section 1151 compensation for hepatitis, and remanded the issues of service connection for residuals of a pilonidal cyst; entitlement to Section 1151 compensation for hyperaldosteronism, hepatocellular disease, and residuals of pilonidal cyst; and entitlement to TDIU; for further development.

The July 2013 rating decision denied entitlement to Section 1151 compensation for hyperaldosteronism, hepatocellular disease and residuals of pilonidal cyst; and denied reopening a claim for Section 1151 compensation for hepatitis on the grounds of no new and material evidence.

The February 2015, rating decision denied, in pertinent part, a rating higher than 10 percent for service-connected hypertension with headaches, heart murmur, cardiomegaly, and possible angina; and a rating higher than 40 percent for service-connected chronic lumbar strain with disc involvement at L4-5 and L5-S1.

The three issues arising from the January 1997 rating decision are addressed in the decision below.  The remaining claims are addressed in the remand section following the decision.  



FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran, on the record during a February 1998 Decision Review Officer hearing, stated that his then pending appeal of the assigned rating for his service-connected lumbar strain and rhinitis/sinusitis disabilities would be satisfied with an award of 40 percent for his for service-connected lumbar strain disability, and restoration of a 10 percent rating for service-connected rhinitis with sinusitis disability. 

2.  Prior to promulgation of a decision by the Board the Veteran withdrew, in correspondence dated in February 1998 and on the record during a February 1998 Decision Review Officer hearing, his then pending appeal for entitlement to TDIU.

3.  In a rating decision dated in March 2001, the RO increased the rating for the Veteran's service-connected lumbar spine disability to 40 percent, and restored the 10 percent rating for service-connected rhinitis with sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher rating for chronic lumbar strain with disc involvement at L4-5 and L5-S1, the issue arising from a January 1997 rating decision, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for restoration of a 10 percent rating for rhinitis with sinusitis, the issue arising from a January 1997 rating decision, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for TDIU, the issue arising from a January 1997 rating decision, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the undersigned notes that in its January 11, 2007, decision the Board took jurisdiction over the issue of entitlement to TDIU, and that matter has been on appeal since then.  Additionally, on September 2, 2014, VA received a new claim for entitlement to TDIU, which the Veteran attributed, in pertinent part, to his service-connected lumbar strain disability; and in a rating decision dated in February 2015, the RO denied, in pertinent part, the issue of a rating higher than 40 percent for service-connected lumbar strain disability.  In December 2016, the Veteran perfected an appeal to that issue.  The current issues of a rating higher than 40 percent for service-connected lumbar strain disability and entitlement to TDIU are addressed in the remand portion of this decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

On the record during a February 1998 Decision Review Officer Hearing, the Veteran stated that he was withdrawing his then pending appeal for entitlement to TDIU.  See also Veteran's February 1998 written withdrawal of claim.  He also stated that his then pending appeals regarding his lumbar strain and rhinitis/sinusitis disabilities would be satisfied if he were granted a 40 percent rating for his service-connected lumbar strain disability, and if the 10 percent rating for his service-connected rhinitis with sinusitis disability was restored.  See February 1998 Decision Review Officer Hearing Transcript, p. 10.

In a rating decision dated in March 2001, the RO increased the rating for service-connected chronic lumbar strain with disc involvement at L4-5 and L5-S1 from 20 percent to 40 percent effective from July 14, 1998, and restored the 10 percent rating for the Veteran's service-connected rhinitis with sinusitis disability effective from February 26, 1993; which totally satisfied the benefit sought.  See February 1998 Decision Review Officer Hearing Transcript, p. 10.  There consequently remain no allegations of errors of fact or law for appellate consideration in these matters, or the July 1997 perfected appeal for TDIU.  

Accordingly, these matters are dismissed as withdrawn or effectively withdrawn given that that benefits sought were granted.  See 38 C.F.R. § 20.204.  Thus, the three issues arising from the January 1997 rating decision will be dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  Although there have been Board issues since that time, the Board determines that it is prudent to take this action for clarity sake.


ORDER

The appeal of the issue of restoration of the 10 percent rating for rhinitis with sinusitis, the issue arising from a January 1997 rating decision, is dismissed.

The appeal of the issue of a higher rating for chronic lumbar strain with disc involvement at L4-5 and L5-S1, the issue arising from a January 1997 rating decision, is dismissed.

The appeal of the issue of entitlement to TDIU, the issue arising from a January 1997 rating decision, is dismissed.


REMAND

In December 2016, the Veteran submitted a VA Form 9 substantive appeal requesting a Board hearing at the local RO.  In accordance with 38 C.F.R. § 20.700(a), the Veteran should be scheduled for a Travel Board hearing.

Accordingly, these issues are REMANDED for the following actions:

Confirm the Veteran's current address, and schedule him for a Board hearing at the RO with jurisdiction over his current address.  Send the Veteran notice of the scheduled Board hearing in accordance with 38 C.F.R. § 19.76.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


